STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 13, 2018
               Plaintiff-Appellee,

v                                                                  No. 332337
                                                                   Wayne Circuit Court
THOMAS JOHN HOWARD,                                                LC No. 15-007704-01-FC

               Defendant-Appellant.


Before: TALBOT, C.J., and METER and TUKEL, JJ.

PER CURIAM.

        Defendant, Thomas John Howard, appeals as of right his convictions of assault with
intent to commit murder, MCL 750.83, assault with intent to do great bodily harm less than
murder, MCL 750.84, two counts of felonious assault, MCL 750.82, and two counts of assault
and battery, MCL 750.81. The trial court sentenced Howard as a fourth-offense habitual
offender, MCL 769.12, to concurrent prison terms of 25 to 40 years for the assault with intent to
commit murder conviction, 6 to 10 years for assault with intent to do great bodily harm
conviction, two to four years for each felonious assault conviction, and time served (93 days) for
the assault and battery conviction. We affirm.

                               I. FACTS AND PROCEEDINGS

        Howard’s convictions arise from an incident at a Clark gas station in Detroit on August
24, 2015. The two complainants, Darrick Jefferson and his uncle Desmond Thomas, rode their
bicycles to the gas station around 10:00 p.m. While Jefferson and Thomas were outside the store
entrance, Howard drove to the pump nearest the entrance in a blue Chevrolet Trailblazer.
Howard’s girlfriend, Wendy Alanis, was in the front passenger seat, and Alanis’s nephew and
niece were in the back seat. A verbal altercation occurred between Jefferson and Thomas and
the occupants of the Trailblazer. There was no dispute at trial that Howard became involved in a
physical confrontation with Jefferson, although the parties did dispute the circumstances of that
altercation.

       According to Jefferson and Thomas, Alanis looked at them in a hostile manner. When
they asked her why, Howard accused them of “f***ing with” his wife. The argument escalated
into a physical altercation in which Howard stabbed Jefferson several times with a knife.
Thomas and Jefferson denied threatening Howard or his family. They testified that they tried to
calm Howard down by suggesting that they could discuss the conflict.
                                               -1-
         Howard and Alanis denied that they started the confrontation. Howard testified that
Thomas and Jefferson accused someone in the Trailblazer of saying something, and then
demanded that this person get out of the vehicle. Howard said he tried to explain to them that
there were no other adult males in the car, but they continued to demand that “the guy” get out.
Howard and Alanis testified that they believed Thomas and Jefferson had guns because they had
their hands concealed under their clothing. They suspected that Thomas and Jefferson intended
to start trouble because Jefferson was wearing a heavy coat on a hot August night and Thomas
was dressed entirely in black. Howard testified that he stabbed Jefferson in self-defense because
Thomas had threatened his family and he believed Jefferson had a gun under his coat. Mark
Hunt, an acquaintance of Howard, came from another vehicle and supported Howard by pushing
and punching Thomas and Jefferson. Jefferson and Thomas eventually escaped on foot.

        The incident was recorded on the gas station’s surveillance camera. The video was
played at trial, but did not include any sound. At trial, Jefferson and Thomas offered testimony
narrating, explaining, and commenting on events depicted in the video. Howard’s parole officer,
Tamela Monday, also identified Howard and Hunt in the surveillance video for the purpose of
establishing that they were associated with each other, but her status as Howard’s parole officer
was not disclosed to the jury.

                               II. SUBSTITUTION OF COUNSEL

        Defense counsel was originally retained by Howard’s family, but was later appointed to
represent Howard after Howard could not afford to pay the balance of counsel’s fee. The record
discloses that in November 2015, Howard wrote a letter to the court expressing his
dissatisfaction with counsel. The trial court did not address this letter when it thereafter
appointed counsel to represent Howard, nor did Howard object or express a desire for substitute
counsel when the court decided to appoint the same attorney. However, Howard later wrote
additional letters to the trial court and the chief judge expressing his dissatisfaction with counsel
and requesting substitute counsel. The letters did not state any specific reasons for Howard’s
dissatisfaction, and Howard never expressed his dissatisfaction with counsel on the record at any
court proceeding. Howard now argues that the trial court erred by failing to inquire into his
complaints about counsel and failing to appoint substitute counsel.

        We review a trial court’s decision regarding substitution of counsel for an abuse of
discretion. 1 “An abuse of discretion occurs when the trial court’s decision is outside the range of
principled outcomes.”2 To the extent this issue asserts a constitutional question, review is de
novo.3




1
    People v Traylor, 245 Mich. App. 460, 462; 628 NW2d 120 (2001).
2
    People v Daniels, 311 Mich. App. 257, 265; 874 NW2d 732 (2015).
3
    Id.


                                                -2-
        The federal and state constitutions grant the right to counsel in all criminal prosecutions.4
But while an indigent defendant is guaranteed the right to counsel, that right does not necessarily
guarantee the defendant the attorney of his or her choice.5 Thus, the trial court is not obliged to
provide substitute counsel every time a dissatisfied defendant makes a request for new counsel. 6
Instead, a defendant is entitled to substitution of defense counsel only if discharge of the first
attorney is for good cause and does not unreasonably disrupt the judicial process.7 “Good cause
may exist when a legitimate difference of opinion develops between a defendant and his
appointed counsel as to a fundamental trial tactic, when there is a destruction of communication
and a breakdown in the attorney-client relationship, or when counsel shows a lack of diligence or
interest.”8 “A mere allegation that a defendant lacks confidence in his or her attorney,
unsupported by a substantial reason, does not amount to adequate cause. Likewise, a defendant’s
general unhappiness with counsel’s representation is insufficient.”9 Disagreements over “what
evidence to present and what arguments to make[] are matters of trial strategy[] and . . . do not
warrant appointment of substitute counsel.”10

       A trial court is obligated to inquire about the truth of a defendant’s allegations that
appointed counsel should be replaced.11 Specifically, “the judge should hear [the defendant’s]
claim and, if there is a factual dispute, take testimony and state his findings and conclusions.”12
However, failure to do so does not necessarily warrant reversal of the defendant’s conviction.13
In Ginther, our Supreme Court concluded that the trial court’s failure to explore the defendant’s
claims did not constitute grounds for reversal because “the record does not show that the lawyer
assigned to represent [the defendant] was in fact inattentive to his responsibilities.”14 In People v
Buie (On Remand),15 the defendant asked for substitute counsel “because trial counsel had yet to


4
 US Const, Am VI; Const 1963, art 1, § 20; People v Marsack, 231 Mich. App. 364, 372; 586
NW2d 234 (1998).
5
    Traylor, 245 Mich. App. at 462.
6
    Id.
7
    Id.
8
  People v McFall, 309 Mich. App. 377, 383; 873 NW2d 112 (2015) (quotation marks and
citations omitted).
9
    Id. (quotation marks and citation omitted).
10
     People v Strickland, 293 Mich. App. 393, 398; 810 NW2d 660 (2011) (citations omitted).
11
   People v Ginther, 390 Mich. 436, 441-442; 212 NW2d 922 (1973); Strickland, 293 Mich. App.
at 397.
12
     Ginther, 390 Mich. at 442.
13
     Id. at 442.
14
     Id. at 442.
15
     People v Buie (On Remand), 298 Mich. App. 50, 69; 825 NW2d 361 (2012).


                                                  -3-
visit him in jail and because there had allegedly been a breakdown in his relationship with the
public defender’s office from the beginning.” However, the trial court “did not consider the
merits of defendant’s claims in his pro per motion because counsel represented defendant.”16
This Court concluded that the trial court did not abuse its discretion in failing to appoint
substitute counsel where defense counsel gathered necessary materials, prepared for trial, and
realistically informed the defendant that his proposed insanity defense was frivolous. The
attorney tried to maintain contact with the defendant, despite his frequent transfers to different
detention facilities, but the defendant was not cooperative with inquiries from trial counsel’s
staff. 17

         In the instant case, the trial court never acknowledged Howard’s written correspondence.
Howard did not speak up at the hearing on January 11, 2016, although he might have done so
when the trial court questioned him about his indigency affidavit and asset disclosure for the
purpose of investigating his eligibility for appointed counsel. We agree that the trial court erred
by failing to investigate Howard’s complaints. However, the record does not support Howard’s
argument that the trial court’s disregard of Howard’s requests requires reversal. Howard’s letters
raised general complaints that counsel was inattentive to his case, but did not state that there
were any disagreements regarding trial fundamental tactics or other facts establishing good
cause. Howard complained in his letter to the chief judge that counsel did not object when the
trial court stated that it had already decided that Howard was guilty. However, the statement in
question was made in the context of the trial court’s review of a motion to quash and Howard’s
letter reflects that he did not understand the legal context of such a motion. Likewise, on appeal,
Howard has not stated any specific facts concerning disagreement with defense counsel.

         Having reviewed the record concerning defense counsel’s performance, it is evident that
counsel was familiar with the facts of the case and diligent in his defense of his client. Counsel
moved to exclude Thomas’s and Jefferson’s comments regarding the video recording. He moved
to exclude photographs of Jefferson’s injuries, Monday’s testimony, and recordings of Howard’s
jail telephone calls. He extensively cross-examined prosecution witnesses, including Jefferson
and Thomas. His cross-examination of prosecution witnesses reflects his familiarity with
weaknesses in their testimony, for example Jefferson’s misidentifications in the photographic
lineups. Counsel attempted to present a self-defense theory. Howard does not identify any
evidence or tactics that defense counsel should have offered to his advantage. Accordingly,
Howard has failed to establish a violation of his constitutional right to counsel.

                                 III. SURVEILLANCE VIDEO

       Howard argues that the witnesses’ testimony describing the contents of the surveillance
video was improper because it invaded the province of the jury to view the video and make its
own determinations regarding the contents. The trial court’s evidentiary rulings are reviewed for



16
     Id. at 69.
17
     Id. at 69-70.


                                               -4-
an abuse of discretion.18 An abuse of discretion occurs when the trial court chooses an outcome
that is outside the range of principled outcomes.19 “Preliminary issues of law, including the
interpretation of the rules of evidence and the effect of constitutional provisions, are reviewed de
novo.”20 A preserved, constitutional error is harmless if the record establishes “beyond a
reasonable doubt that there is no reasonable possibility that the [error] complained of might have
contributed to the conviction.”21

        Howard argues that the prosecutor’s and the trial court’s direct questions to Thomas and
Jefferson regarding what they saw in the video, and regarding the identification of persons in the
video, exceeded the limits of permissible opinion testimony allowed by MRE 701. Howard also
argues that it was improper for the prosecutor to pose similar questions to Monday, and to
defense witnesses on cross-examination. Additionally, Howard contends that the trial court’s
questions violated the rule that “[a] witness may not opine about the defendant’s guilt or
innocence in a criminal case.”22 We disagree.

        MRE 701 permits lay testimony in the form of opinions or inferences if the testimony “is
limited to those opinions or inferences which are (a) rationally based on the perception of the
witness and (b) helpful to a clear understanding of the witness’ testimony or the determination of
a fact in issue.” In People v Fomby,23 the defendant argued that the testimony of Sergeant Ron
Gibson, a certified video forensic technician, constituted improper lay opinion testimony.
Gibson testified that individuals depicted in still-frame photos produced from a surveillance
video were the same individuals depicted in the actual video.24 This Court concluded that
Gibson’s testimony was admissible under MRE 701 and observed that “Gibson’s testimony was
rationally based on his perception.”25 Although Gibson was not at the scene when the video was
recorded, he watched the video, produced short clips of the individuals, and isolated frames to
create still images. 26 Additionally, “Gibson’s testimony was intended to provide a clearer
understanding about whether the two suspects depicted in the video had been to the [crime
scene] earlier in the evening, a fact at issue in the case.”27 Citing United States v LaPierre,28 this



18
     People v Taylor, 252 Mich. App. 519, 521; 652 NW2d 526 (2002).
19
     Daniels, 311 Mich. App. at 265.
20
     People v Benton, 294 Mich. App. 191, 195; 817 NW2d 599 (2011).
21
   People v Mahdi, 317 Mich. App. 446, 471-472; 894 NW2d 732 (2016) (quotation marks and
citation omitted).
22
     People v Heft, 299 Mich. App. 69, 81; 829 NW2d 266 (2012).
23
     People v Fomby, 300 Mich. App. 46, 48; 831 NW2d 887 (2013).
24
     Id. at 49.
25
     Id. at 50.
26
     Id. at 50-51.
27
     Id. at 51.


                                                 -5-
Court distinguished Gibson’s testimony from the objectionable testimony in LaPierre on the
ground that Gibson did not identify the defendant as the individual in the video or still frames.29
Instead, Gibson “only linked individuals depicted in the surveillance video as being the same
individuals depicted in the still photographs.”30 Gibson did not express an opinion as to the
defendant’s guilt. He only compared still images that he personally created from the video to
images in the video.31

        Howard relies on People v Perkins.32 In Perkins, the defendant Kenya Hyatt argued that
police officer Terence Green, “invaded the province of the jury by offering his opinion that
certain video footage and still frames from the stairwell of the apartment building where the
murder occurred were of Hyatt.”33 The prosecutor asked Green, “[C]an you tell us who is
coming down these stairs when you can see them?” Green identified the person as the
defendant, Kenya Hyatt.34 Green further testified: “[A]s Hyatt neared the bottom of the stairs,
‘you can clearly see him make a motion. Left hand crosses the body. Right hand touches the
hip,’ which Green believed was an attempt to conceal a weapon.”35 Citing MRE 701 and
Fomby, this Court held that Green’s testimony “invaded the province of the jury” because
“Green affirmatively identified Hyatt as the individual in the stairwell.”36 This Court contrasted
Green’s testimony from “the witness in Fomby who testified that the individual in the video
footage was the same individual in still images but did not specifically identify the defendant as
the individual in the images . . . .”37 This Court explained:

           Green could properly comment that, based on his experience, the individual
           appeared to be concealing a weapon, but Green should not have been allowed to
           identify Hyatt as that individual. “[W]here a jury is as capable as anyone else of
           reaching a conclusion on certain facts, it is error to permit a witness to give his
           own opinion or interpretation of the facts because it invades the province of the
           jury.” People v Drossart, 99 Mich. App. 66, 80; 297 NW2d 863 (1980). There
           was nothing about the images (i.e. poor quality of the images, defendant wearing



28
     United States v LaPierre, 998 F2d 1460 (CA 9, 1993).
29
     Fomby, 300 Mich. App. at 52-53.
30
     Id. at 53.
31
     Id.
32
  People v Perkins, 314 Mich. App. 140; 885 NW2d 900 (2016), vacated in part on other grounds
sub nom People v Hyatt, 316 Mich. App. 368; 891 NW2d 549 (2016).
33
     Perkins, 314 Mich. App. at 160.
34
     Id.
35
     Id. at 161.
36
     Id.
37
     Id.


                                                   -6-
          a disguise) that necessitated Green’s opinion. This is evidenced by the trial
          court’s own statement during defense counsel’s objection that “I would have no
          trouble making an identification myself.”[38]

This Court held, however, that the error was harmless in light of the overwhelming evidence of
Hyatt’s guilt and the fact that Hyatt’s identity was not reasonably in dispute.39 Because Hyatt’s
identity was not at issue, this Court concluded that “Green’s testimony was ultimately of no
consequences.”40

        The testimony of Jefferson and Thomas is of a different character than the testimony
involved in these cases. Jefferson and Thomas had personal knowledge of the events depicted in
the video because they were present when the events occurred and they themselves were
depicted in the video. They did not interpret the video for the jury. Rather, they identified
themselves, Howard, and Hunt based on their own presence at the scene of the events depicted.
When Thomas and Jefferson were asked about what was happening in the video, they were not
explaining events that they, like the jury, had not previously seen. They merely used the video to
complement their testimony explaining the events they participated in. Although the video
recording is reasonably clear, it does not plainly depict what Howard is holding when he made
stabbing motions toward Jefferson. Importantly, Jefferson’s and Thomas’s testimony that
Howard was armed with a knife was not based on opinions they formed from viewing the video,
but was rationally based on their own perceptions during the offense, and their testimony was
helpful to the jurors’ understanding of what they saw in the video. In context, the video
recording served to corroborate and illustrate their testimony that Howard and Hunt committed
unprovoked assaults. “Photographs may . . . be used to corroborate a witness’ testimony.”41
Similarly, the trial court’s questions to Thomas, Jefferson, and Alanis in reference to the video
also were not improper because they merely sought to have the witnesses clarify what was
happening in the video based on their own presence and participation in the events depicted
therein.

        We acknowledge that Jefferson, Thomas, and Monday identified Howard in the video.
However, Jefferson and Thomas had already identified Howard as their assailant before the
video played, and they were in a superior position to make that identification because of their
participation in the events depicted. Monday’s testimony identifying Howard is more
problematic, as she was not present at the scene and there was no evidence presented establishing




38
     Id. at 161-162.
39
  Id. at 162-163. Hyatt confessed that he helped plan the robbery, that he carried a gun, and that
he shot the victim. Id.
40
     Id. at 163.
41
   People v Gayheart, 285 Mich. App. 202, 227; 776 NW2d 330 (2009) (quotation marks and
citation omitted).


                                               -7-
her superior ability to identify Howard.42 However, Howard’s identity was not disputed.
Defense counsel began his opening remarks by stating that Howard went to the gas station to
purchase gas. Howard and his girlfriend did not dispute that Howard was the person involved in
the altercation, though they blamed Thomas and Jefferson for inciting the incident by threatening
Howard and his family. Howard, Alanis, and her nephew and niece all acknowledged that
Howard was the person depicted in the video recording. Accordingly, to the extent that
Monday’s identification testimony might have been erroneously admitted, the error was harmless
beyond a reasonable doubt.43

                                   IV. JUDICIAL IMPARTIALITY

        Howard next argues that the trial court’s comments and conduct throughout the trial
pierced the veil of judicial impartiality and denied him a fair trial. Because Howard did not
object to the trial court’s conduct or questions at trial, this issue is unpreserved.44 Whether
judicial misconduct resulted in the denial of a fair trial is a question of constitutional law and,
thus, subject to de novo review.45 However, unpreserved issues are reviewed for plain error
affecting substantial rights.46 An error is plain if it is clear or obvious, and an error affects
substantial rights if it is prejudicial, i.e., if it affects the outcome of the proceeding.47

       “A defendant claiming judicial bias must overcome a heavy presumption of judicial
impartiality.”48 Our Supreme Court stated in Stevens,

                  A trial judge’s conduct deprives a party of a fair trial if the conduct pierces
          the veil of judicial impartiality. A judge’s conduct pierces this veil and violates
          the constitutional guarantee of a fair trial when, considering the totality of the
          circumstances, it is reasonably likely that the judge’s conduct improperly
          influenced the jury by creating the appearance of advocacy or partiality against a


42
  However, we note that when Howard raised his pretrial objection to Monday’s testimony, he
did not argue that Monday’s identification would improperly invade the province of the jury.
Instead, he argued that Monday’s identification testimony was unnecessary and that it would be
more prejudicial than probative for her to testify that she was familiar with Howard because she
was his parole officer. Howard did not further object after the prosecutor stated that Monday
would not be identified as such. Monday’s familiarity with Howard would likely have provided
an adequate foundation to qualify her to make the identification.
43
     Mahdi, 317 Mich. App. at 471-472; Perkins, 314 Mich. App. at 162-163.
44
     People v Sardy, 216 Mich. App. 111, 117-118; 549 NW2d 23 (1996).
45
     People v Stevens, 498 Mich. 162, 168; 869 NW2d 233 (2015).
46
     People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).
47
     Id. at 763.
48
   People v Johnson, 315 Mich. App. 163, 196; 889 NW2d 513 (2016) (quotation marks and
citation omitted).


                                                   -8-
          party. In evaluating the totality of the circumstances, the reviewing court should
          inquire into a variety of factors including, but not limited to, the nature of the trial
          judge’s conduct, the tone and demeanor of the judge, the scope of the judicial
          conduct in the context of the length and complexity of the trial and issues therein,
          the extent to which the judge’s conduct was directed at one side more than the
          other, and the presence of any curative instructions, either at the time of an
          inappropriate occurrence or at the end of trial.[49]

        In determining whether a judge’s conduct pierced the veil of judicial impartiality and
denied the defendant a fair trial, a fact-specific analysis is required.50 “Judicial misconduct may
come in myriad forms, including belittling of counsel, inappropriate questioning of witnesses,
providing improper strategic advice to a particular side, biased commentary in front of the jury,
or a variety of other inappropriate actions.”51 “A single inappropriate act does not necessarily
give the appearance of advocacy or partiality, but a single instance of misconduct may be so
egregious that it pierces the veil of impartiality.”52 “[T]he reviewing court should not evaluate
errors standing alone, but rather consider the cumulative effect of the errors.”53

        Howard argues that the trial court displayed partiality in favor of the prosecutor by
examining witnesses with the purpose of strengthening the prosecutor’s case and undermining
the defense theory. The record does not support this argument. “The court may interrogate
witnesses, whether called by itself or by a party.”54 A trial judge’s questioning of witnesses “is
generally appropriate under MRE 614(b).”55 However, “[w]hile a trial court may question
witnesses to clarify testimony or elicit additional relevant information, the trial court must
exercise caution and restraint to ensure that its questions are not intimidating, argumentative,
prejudicial, unfair, or partial.”56 A judge may “not permit his own views on disputed issues of
fact to become apparent to the jury.”57 “Because jurors look to the judge for guidance and
instruction, they are very prone to follow the slightest indication of bias or prejudice upon the
part of the trial judge.”58 Nonetheless, improper comment by the judge can often be resolved by
providing the jury “with general curative instructions to the effect that [the trial judge’s]


49
     Stevens, 498 Mich. at 164.
50
     Id. at 171.
51
     Id. at 172-173.
52
     Id. at 171.
53
     Id. at 171-172.
54
     MRE 614(b).
55
     Stevens, 498 Mich. at 173.
56
     People v Cheeks, 216 Mich. App. 470, 480; 549 NW2d 584 (1996).
57
     Stevens, 498 Mich. at 174 (quotation marks and citation omitted).
58
     Id. (quotation marks and citation omitted).


                                                    -9-
questions and comments were not evidence, any judicial intervention was not meant to reflect a
personal opinion, and the jury could only decide the case on the basis of the evidence.”59 “It is
well established that jurors are presumed to follow their instructions.”60 Yet, when prejudicial
judicial questioning of one party is “excessive and imbalanced,” “a single, general instruction
may not alleviate substantial judicial bias . . . .”61

       Howard argues that the trial court’s lengthy questioning of Jefferson in conjunction with
review of the video recording overstepped the bounds of judicial impartiality. He contends that
the court’s questions went beyond clarifying factual issues, which were not complex, and that the
questioning was unnecessary because the attorneys had already extensively questioned Jefferson
on direct examination and cross-examination. Howard also complains that the trial court asked
several leading questions. He asserts that the trial court’s questioning essentially conveyed its
own perception of the surveillance video and sought Jefferson’s agreement by ending questions
with the phrases “is that right?” or “is that true?” Howard also contends that the sheer number of
the questions posed by the court demonstrated partiality.

       Howard accurately states that the trial court made comments about the events depicted in
the video and asked Jefferson if its comments were correct. In the context of Jefferson’s
examination, these were not leading questions in which the trial court made and asserted facts to
be rubber-stamped by Jefferson. The trial court made statements about events in the video that
were plainly apparent to anyone watching the video and to which Jefferson had already testified.
The court also asked Jefferson what he, Thomas, and Howard had said at nearly every point
depicted in the video. The court’s lengthy questioning served to correlate the words spoken by
the participants, as explained through testimony, with the visual depiction of their conduct, as
shown through the video, which was helpful to the jury’s determination of whether Jefferson and
Thomas said or did anything to provoke, justify, or excuse Howard’s conduct.

        The trial judge also questioned Thomas and Jefferson about matters that neither attorney
had addressed in their examinations. These questions were not aimed at supporting one side over
the other. Indeed, several of the questions elicited testimony helpful to the defense. For
example, the trial court asked Jefferson why he and Thomas left their bicycles in front of the gas
station door, so that customers would have to step over or around the bicycles to get inside.
Jefferson replied that he intended “to go right in there and come right back out.” The trial
court’s attention to the location of the bicycles was potentially helpful to Howard’s theory that
Jefferson and Thomas were behaving antagonistically and looking for a fight. The trial court
also asked Jefferson if he lunged at Howard of if someone pushed him. Jefferson replied that
Hunt punched him in the back of the head, causing him to move toward Howard. The trial
court’s attention to Jefferson’s sudden movement toward Howard was consistent with Howard’s
theory that he believed Jefferson was attacking him. The trial court also elicited testimony from
Jefferson indicating that he did not know the person who took one of the bicycles after the


59
     Id. at 190.
60
     People v Graves, 458 Mich. 476, 486; 581 NW2d 229 (1998).
61
     Stevens, 498 Mich. at 190.


                                              -10-
incident. Jefferson’s answer negated any inference that Howard was responsible for the
subsequent theft.

        Howard argues that the trial court’s examination of Alanis revealed that it disbelieved
Howard’s self-defense theory. For instance, the court asked, “There was not anything preventing
Mr. Howard and you from getting into the Trailblazer and leaving, was there?” Alanis admitted
that there was not. Howard argues that the phrasing of these questions suggested that the trial
court believed that Howard could have peacefully retreated from the altercation. A judge may
not intentionally or unintentionally exhibit disbelief of a witness or otherwise “permit his own
views on disputed issues of fact to become apparent to the jury.”62 However, the totality of the
trial court’s questioning and conduct did not convey partiality. The Self Defense Act (SDA),
MCL 780.971 et seq., does not impose a duty to retreat on a person who is not engaged in the
commission of a crime and who has a legal right to be at the location. 63 The SDA “altered the
common law of self-defense concerning the duty to retreat” and “created a new substantive right,
i.e., the right to stand one’s ground and not retreat before using deadly force in certain
circumstances in which a duty to retreat would have existed at common law.”64 This
modification of the common law also applies when a defendant uses nondeadly force.65
Consequently, although the trial court’s suggestion tended to place Howard in an adverse light, it
did not directly undermine the self-defense theory because there was no duty to retreat. If
Howard had raised a timely objection, the trial court could have resolved any perceived prejudice
by instructing the jury that Howard did not have a duty to retreat.66 Even without an objection,
the trial court properly instructed the jury on self-defense, including duty to retreat. The court
instructed the jury as follows:

                  A person can use deadly force in self-defense only where it is necessary to
          do so. If the defendant could have safely retreated but did not do so, you may
          consider that fact in deciding whether the defendant honestly and reasonably
          believed he needed to use deadly force in self-defense. However, a person is
          never required to retreat if the person reasonably believes that an attacker is about
          to use a deadly weapon, nor if the person is subject to a sudden fierce and violent
          attack. Further, a person is not required to retreat if the person has not or is not
          engaged in the commission of a crime at the time the deadly force is used and has
          a legal right to be where the person is at that time and has an honest and
          reasonable belief that the use of deadly force is necessary to prevent imminent
          death and/or great bodily harm of the person. [Emphasis added.]




62
     Stevens, 498 Mich. at 174 (quotation marks and citation omitted).
63
     MCL 780.972.
64
     People v Conyer, 281 Mich. App. 526, 530; 762 NW2d 198 (2008).
65
     MCL 780.972(2).
66
     Stevens, 498 Mich. at 190.


                                                  -11-
        Furthermore, to the extent that the trial court’s questions could be perceived as conveying
skepticism as to defense witnesses’ credibility, the court adequately addressed this concern by
providing the following instruction to the jury:

                 It is my duty to see that the trial is conducted according to the law and to
         tell you the law that applies to this case. However, when I make a comment or
         give an instruction, I am not trying to influence your vote or express a personal
         opinion about the case. If you believe that I have an opinion about how you
         should decide this case, you must pay no attention to that opinion. You are the
         only judges of the facts, and you should decide this case from the evidence.

Because Howard has not established that the court’s questioning of witnesses was excessive or
imbalanced, this instruction was sufficient to remedy any perceived prejudice.67

        The trial court asked Howard questions about his motives at the beginning of the
altercation with Jefferson and Thomas. For example, the court asked, “[i]nstead of pumping the
gas, you then approached these African-American males, is that true?” and “If all . . . you wanted
to do was to get your gas, why didn’t you just go to the pump . . . take the hose out and put it into
the back end of your car?” These questions gave Howard an opportunity to reconcile aspects of
his testimony that conflicted with the events in the video recording. Howard said he got out of
the car to pump gas, but instead he approached Thomas and Jefferson. He also explained that he
believed Thomas and Jefferson were threatening him and that they might shoot at the vehicle if it
drove away. The trial court’s questions were properly designed to clarify the explanations that
Howard had offered for his actions. It was Howard’s answers, not the trial court’s questions,
which hindered his defense.

       Howard also cites instances during trial in which the trial judge expressed impatience or
annoyance with defense counsel. However, the record also discloses that the trial court
expressed similar impatience or annoyance with the prosecutor and with witnesses. Collectively,
these expressions of annoyance and impatience were balanced and do not reflect that the court
was partial to the prosecutor.

        Considering the totality of the circumstances, Howard has failed to establish that the trial
court’s conduct pierced the veil of judicial impartiality. Furthermore, Howard has not
demonstrated that the court’s conduct affected his substantial rights because the court’s jury
instructions were sufficient to advise the jury that the court’s questions and comments were not
intended to express a personal opinion about the case, that the jury should disregard any
perceived opinion by the court about how the case should be decided, and that the jury was the
only judge of the facts.




67
     Stevens, 498 Mich. at 190; Graves, 458 Mich. at 486.


                                                -12-
                                       V. PHOTOGRAPHS

        Howard argues that the trial court abused its discretion by failing to exclude photographs
of Jefferson’s injuries, especially considering that it did not view the photos to determine their
potential for unfair prejudice before ruling that they were admissible. We review a trial court’s
decision to admit or exclude evidence for an abuse of discretion.68 An abuse of discretion occurs
when the trial court chooses an outcome that is outside the range of principled outcomes. 69

       “If photographs are otherwise admissible for a proper purpose, they are not rendered
inadmissible merely because they vividly portray the details of a gruesome or shocking accident
or crime, even though they may tend to arouse the passion or prejudice of the jurors.”70
Although photos may be excluded under MRE 403 if they are unfairly prejudicial, photographs
are not excludable simply because a witness can orally testify about the same information.71
Conversely, photos should be excluded if they depict the gruesome nature of a crime and are not
pertinent, relevant, or material to any issue in the case, and thus serve only to inflame the jurors’
minds and prejudice them against the defendant.72 “The proper inquiry is always whether the
probative value of the photographs is substantially outweighed by unfair prejudice.”73

        The photos introduced as People’s Exhibit Nos. 6 through 9 are close up images of
Jefferson’s trunk. The most notable aspect of these photos is the presence of bandages. As we
have observed before, photos that depict injuries in a clinical manner are generally not
objectionable.74 Exhibit Nos. 10 and 11 more clearly depict the body of a man who has
sustained substantial trauma, but the overall impression of the photographs is neither shocking
nor gruesome. The photographs were relevant to show the injuries Howard inflicted on
Jefferson. The nature, number, and location of the injuries were probative of Howard’s intent
during the attack. Moreover, considering the clinical nature of the photographs, there was little
danger of arousing the jury’s passions. Therefore, the probative value of the photographs was
not substantially outweighed by the danger of unfair prejudice. Although the trial court erred by
failing to conduct a proper balancing test under MRE 403 before deeming the photos admissible,
we will not reverse a correct decision reached for the wrong reason.75




68
     Taylor, 252 Mich. App. at 521.
69
     Daniels, 311 Mich. App. at 265.
70
     People v Hoffman, 205 Mich. App. 1, 18; 518 NW2d 817 (1994).
71
     People v Mills, 450 Mich. 61, 76; 537 NW2d 909 (1995), mod 450 Mich. 1212 (1995).
72
     Mills, 450 Mich. at 77.
73
     Id. at 76. See also MRE 403.
74
     See, e.g., Hoffman, 205 Mich. App. at 19.
75
     People v McLaughlin, 258 Mich. App. 635, 652 n 7; 672 NW2d 860 (2003).


                                                -13-
                       VI. INEFFECTIVE ASSISTANCE OF COUNSEL

        Howard raises four claims of ineffective assistance of counsel. Because Howard did not
raise this issue in a motion for a new trial or request for a Ginther hearing in the trial court, our
review of Howard’s claims is “limited to mistakes apparent on the lower court record.”76
“Whether a defendant has been denied the effective assistance of counsel is a mixed question of
fact and constitutional law.”77 To establish ineffective assistance of counsel, a defendant must
show that “(1) counsel’s performance was deficient, meaning that it fell below an objective
standard of reasonableness, and (2) but for counsel’s error, there is a reasonable probability that
the outcome of the defendant’s trial could have been different.”78

        First, the record does not support Howard’s claim that defense counsel violated MRPC
1.16(a)(3) by continuing to represent him after being discharged. There is no evidence that
defense counsel was ever discharged or withdrew from representing Howard. In a letter to the
court, Howard asked for permission to “absolve” counsel of his representation but made no
reference to having discharged counsel, who was retained at the time. When the court later
determined that Howard was indigent for purposes of entitlement to court-appointed counsel,
counsel expressly informed the court that he was not asking to withdraw as counsel.
Nonetheless, the court selected the same attorney to serve as appointed counsel, without
objection from Howard.

        Howard next argues that trial counsel was ineffective for failing to object to the
prosecutor’s and trial court’s extensive use of leading questions. Howard argues that trial
counsel should have objected pursuant to MRE 611(d)(1), which states that “[l]eading questions
should not be used on the direct examination of a witness except as may be necessary to develop
the witness’ testimony.” Howard does not cite specific leading questions, but incorporates his
argument regarding the video surveillance testimony. As explained earlier, the prosecutor’s and
trial judge’s main focus in questioning Jefferson and Thomas regarding the video was to
correlate their statements during the altercation with their conduct depicted in the video. The
leading portion of the questions was not to ascertain information, but to reference specific
moments in the altercation that were already the subject of testimony and were depicted in the
video. Considering this context, trial counsel’s failure to object was neither an objectively
unreasonable error, nor an outcome-determinative omission.79

        Howard next argues that trial counsel was ineffective for failing to object to the trial
court’s questions and comments. As discussed earlier, the only potentially problematic question
involved the trial court’s suggestion to Alanis that there was no reason why Howard could not
have driven away instead of engaging with Jefferson and Thomas. Had defense counsel


76
     People v Solloway, 316 Mich. App. 174, 188; 891 NW2d 255 (2016).
77
     Id. at 187.
78
     Id. at 188.
79
     Id.


                                                -14-
objected, the trial court could have issued a specific curative instruction to alleviate any potential
prejudice. As previously explained, however, considering the totality of the circumstances, the
trial court’s later instructions regarding the respective roles of the court and jury, as well as the
law applicable to Howard’s claim of self-defense, was sufficient to cure any perceived prejudice.
Therefore, Howard was not prejudiced by counsel’s failure to object.

        Howard also argues that trial counsel was ineffective for not requesting a missing witness
instruction with respect to Habib Al-Alladai and Ahmed Alisa. The prosecutor filed a witness
list identifying Al-Alladai and Alisa as potential witnesses, but did not designate either witness
as one the prosecutor intended to call at trial. However, with regard to a witness who is not
endorsed by the prosecution, MCL 767.40a(5) requires that the prosecution provide “reasonable
assistance” to a defendant in locating and serving process, if the defendant requests such
assistance not less than 10 days before trial. 80 If the prosecutor fails to provide the requisite
reasonable assistance, “it might be appropriate to instruct a jury that the missing witness would
have been unfavorable to the prosecution.”81 If the appearance of a witness was the
responsibility of the prosecution, the missing witness jury instruction allows the jury to infer that
the witness’s testimony would have been unfavorable to the prosecution’s case. 82

        There is no factual support for Howard’s position that the prosecution failed in its duty
under MCL 767.40a(5). As already noted, the prosecutor identified Al-Alladai and Alisa as
potential witnesses, but did not endorse them as witnesses the prosecutor intended to call at trial.
Therefore, a missing witness instruction would have been appropriate only if Howard had
requested reasonable assistance in locating and producing the witnesses for trial, and the
prosecution failed to provide reasonable assistance. The prosecutor acknowledged that Howard
requested assistance in locating and serving these witnesses with process, but explained that they
were unavailable and that Detective Lillie Drake could testify as to her attempts to locate them.
But when Detective Drake testified at trial, Howard did not question her regarding her efforts to
find and produce Al-Alladai or Alisa, and Howard has not attempted to supplement the record
posttrial. Therefore, Howard has not established the factual predicate for his claim that a missing
witness instruction would have been appropriate. Furthermore, there is no indication in the
record that either of these witnesses had any knowledge of any matter relevant to the issues at
trial. Accordingly, Howard has not shown that he was prejudiced by counsel’s failure to request
a missing witness instruction.

                 VII. PROSECUTOR’S FAILURE TO PRODUCE WITNESSES

         Howard raises an independent claim that the prosecutor violated MCL 767.40a(5) by
failing to provide reasonable assistance to locate and serve Al-Alladai or Alisa. Howard’s failure
to raise this issue in the trial court precludes appellate relief unless Howard establishes a plain



80
     People v Koonce, 466 Mich. 515, 521; 648 NW2d 153 (2002), citing MCL 767.40a(5).
81
     People v Perez, 469 Mich. 415, 420; 670 NW2d 655 (2003).
82
     See M Crim JI 5.12.


                                                -15-
error affecting his substantial rights.83 An error is plain if it is clear or obvious.84 As explained
previously, there is no record evidence supporting Howard’s claim that the prosecutor failed to
provide reasonable assistance in locating and serving these witnesses in advance of trial.
Without such evidence, Howard is unable to establish a clear or obvious error. Accordingly, he
is not entitled to relief.

                                  VIII. CUMULATIVE ERROR

       Lastly, Howard argues that if no individual error is sufficient to warrant reversal of his
convictions, he should be granted a new trial based on the cumulative effect of multiple errors.

         “The cumulative effect of several errors can constitute sufficient prejudice to warrant
reversal even when any one of the errors alone would not merit reversal, but the cumulative
effect of the errors must undermine the confidence in the reliability of the verdict before a new
trial is granted.”85 “Absent the establishment of errors, there can be no cumulative effect of
errors meriting reversal.”86 To the extent that Monday’s identification testimony was
erroneously admitted, the error was harmless beyond a reasonable doubt because Howard’s
identification was not a disputed issue in the case. To the extent that the trial court’s questioning
of Alanis, standing alone, could be construed as skepticism of the defense theory, any perceived
prejudice was cured by the court’s jury instructions. Howard has failed to establish any other
errors. Accordingly, Howard has failed to establish that the cumulative effect of several errors
denied him a fair trial.

           Affirmed.

                                                              /s/ Michael J. Talbot
                                                              /s/ Patrick M. Meter
                                                              /s/ Jonathan Tukel




83
     Carines, 460 Mich. at 763-764.
84
     Id. at 763.
85
     People v Dobek, 274 Mich. App. 58, 106; 732 NW2d 546 (2007).
86
     Id.


                                                -16-